Citation Nr: 9925524	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  91-49 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for coronary 
artery bypass graft with tear, internal mammary, and 
paresthesias, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a ventral 
hernia, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for hiatal hernia 
with status post removal of gallbladder, currently rated as 
10 percent disabling.

4.  Entitlement to an increased evaluation for benign 
prostatic hypertrophy with prostatitis, currently rated as 10 
percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
a vein harvest scar on the right leg.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from September 1958 to 
September 1963 and from May 1966 to February 1990.  This case 
was originally before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1990 rating decision that 
awarded service connection and assigned disability 
evaluations as noted on the title page of this decision.  The 
case was remanded to the Regional Office (RO) for further 
development by the Board in July 1992.  The requested 
development was completed and the case has now been returned 
to the Board.  

It is noted the RO by rating decision dated May 1999, 
increased the veteran's assigned disability evaluation for 
the service-connected prostatitis from noncompensable (0%) to 
10 percent disabling.

Additionally, the Board has determined that, in order to 
afford the appellant due process, the case must be remanded 
yet again for further development of the issue of entitlement 
to increased evaluation for a ventral hernia.  Therefore, the 
Board will reserve further comment on that issue for the 
remand portion of this decision.



FINDINGS OF FACT

1.  The veteran's service-connected coronary artery disease 
with a coronary artery bypass graft is productive of not more 
than a reduction of a typical coronary occlusion or 
thrombosis with a history of substantiated anginal attacks, 
and with ordinary manual labor feasible.  In addition, the 
veteran's coronary artery disease is not shown to be 
productive of more than a workload of greater than 5 METs, 
but not greater than 7 METs which results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram, or X-ray.

2. Current objective findings of the veteran's hiatal hernia 
and post- operative gallbladder removal include nontender 
nonadherent surgical scar, and obese nontender abdomen with 
no organomegaly or masses noted; subjective complaints 
included pain, occasional bloating, and regurgitation after 
meals, which do not interfere with the appellant's work and 
are mostly controlled by diet.

3.  There is no objective clinical evidence of persistent 
recurrent epigastric distress with gastrointestinal 
symptomatology productive of considerable impairment of 
health.

4.  The appellant's vein harvest site of the right lower leg 
is currently manifested by objective medical findings of a 
well-healed nontender nonadherent scar with no evidence of 
interference or impairment of function.

5.  The service-connected benign prostatic hypertrophy with 
prostatitis is currently manifested by subjective complaints 
of intermittent recurrent pain, some urgency, postvoid 
dribbling, and weakness in the stream; and objective findings 
of an enlarged firm prostate without palpable nodularity.  

6.  The appellant's service-connected prostate disability is 
not manifest by objective findings of moderately severe 
symptoms of tenesmus, or diurnal and nocturnal frequency with 
pain; nor by the need to wear absorbent materials, treatment 
for urinary tract infection in recent years, marked 
obstructive symptomatology with required dilation to 
alleviate obstruction, or voiding frequency intervals of 
between 1 to 2 hours with nighttime voiding of 3 to 4 times 
per night.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's coronary artery disease with coronary 
bypass grafting have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.104, 
Diagnostic Code 7017 (1998); 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017 (1996).

2.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia with post operative gallbladder removal 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.113, 4.114, Diagnostic Codes 
7318, 7346 (1998).

3.  The criteria for a 10 percent disability evaluation for 
vein harvest scar of the right leg are not met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes 7804, 7805 (1998).

4.  The criteria for an evaluation in excess of 10 percent, 
for benign prostatic hypertrophy with prostatitis, have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§4.1, 4.2, 4.3, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Codes 
7527 (1998); and 4.115a, Diagnostic Codes 7527-7512 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has submitted well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and the VA has 
properly assisted him in the development of his claims.  When 
a claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995).

All relevant facts have been properly developed, and all 
evidence necessary for an equitable resolution of this issue 
has been properly obtained by the RO.  The evidence includes 
the veteran's service medical records, records of treatment 
following service, and reports of VA rating examinations.  
The Board is not aware of any additional relevant evidence 
which is available in connection with this appeal.  
Therefore, no further assistance to the veteran regarding the 
development of evidence is required.

I.  Summary of Facts

The appellant served in the United States Navy from September 
1958 to September 1968, and from May 1966 to February 1990.  
By profession he is a periodontist.  Initially, after service 
he served as an executive assistant dean at a dental school, 
then he was in private practice, and currently he is employed 
with a large insurance company.  

Historically, the veteran had experienced epigastric pain and 
other symptoms for many years in service.  He was diagnosed 
with a small esophageal hiatal hernia in December 1976.  In 
March 1988, he was diagnosed with cholecystitis and underwent 
surgical removal of his gallbladder.  In 1989, due to 
increasing symptoms related to exertion, the appellant 
underwent an exercise treadmill test which was abnormal.  
Subsequent cardiac catheterization in November 1989, revealed 
coronary artery disease with involvement of the left anterior 
descending artery and its branches, left circumflex artery 
and its branches, and right coronary artery and its branches, 
with normal left ventricular performance and no mitral 
regurgitation.  In December 1989, he underwent triple 
coronary artery bypass grafting surgery with vein graft from 
his right leg.  In January 1990, it was noted that cardiac 
examination showed no rubs, gallops, or murmurs; the sternal 
incision was well-healed; the leg incision from the saphenous 
vein removal was healing well.  An electrocardiogram showed 
slight T-wave changes in the anterior precordial leads and a 
very small Q-wave in V2.  The only medicine being taken was 
Aspirin once a day.  Service medical records also show 
history of prostatitis, and the service examination report 
dated January 1990, noted a small prostate nodule determined 
to be nonspecific focus of tissue.  

The appellant submitted a claim for claim for entitlement to 
service connection for a number of physical disorders in May 
1990.  In a written statement submitted with his formal 
application for benefits, the veteran claimed since his 
triple bypass surgery, the incision line had ruptured and he 
required more surgery.  He also complained of some anginal 
pain with cold and pain in shoulder and arm with some 
exertion.  He had also continued to experience pain and 
"bloating" of his abdomen since the gallbladder surgery.

VA examination report dated October 1990 noted history of 
chest discomfort and reflux.  Current complaints included 
chest pressure with occasional radiation to neck/jaw.  He 
denied nausea, vomiting, diarrhea, shortness of breath 
(except when walking uphill), or lightheadedness.  He also 
complained of a hernia at the bypass surgical incision line.  
Physical examination revealed a reducible hernia in the 
excision scar, eight cm in diameter.  Prostate was mildly 
enlarged but soft and symmetrical.  The diagnoses included: 
1) coronary artery disease clinically and by history with 
triple coronary bypass grafting; 2) status post 
cholecystectomy; 3) ventral hernia; 4) history of 
prostatitis.

Thereafter, by rating decision of December 1990, the RO 
awarded service connection for coronary artery bypass graft 
with tear, internal mammary, and paresthesias, and assigned a 
100 percent rating from March 1990, and a 30 percent rating 
from February 1991.  Service connection was also awarded for 
ventral hernia, rated 20 percent disabling; gallbladder 
removal and hiatal hernia, rated 10 percent; prostatitis, 
rated noncompensable; vein harvest scar, right leg, rated 
noncompensable.  

The veteran appealed and in July 1992, the Board reviewed the 
case and remanded it back to the RO for further development.

Report of VA "alimentary appendages" examination, dated 
December 1992, noted that the veteran had gastroesophageal 
reflux disease and hiatal hernia, for which he was currently 
taking Zantac 150 mgs. At night.  History of bypass graft 
surgery in 1989 was noted; he reportedly had had a recent 
recatheterization which was normal.  Subjective complaints 
were of some mild abdominal pain and large regurgitation of 
food.  He denied dysphagia or odynophagia or melena.  
Physical examination of the abdomen was significant for a 
cholecystectomy scar and an upper abdominal ventral hernia.  
The diagnoses were:  1) coronary artery disease; 2) status 
post cholecystectomy; 3) gastroesophageal reflux disease; 
rule out Barret's esophagitis; rule out colitis.   

Report of VA "intestine" examination, dated December 1992, 
indicated that the appellant's current weight was 236; he was 
not anemic; and denied malnutrition.  He had a ventral 
hernia, and experienced occasional nausea and constipation 
but denied other bowel disturbance.  The diagnoses were:  
Gastroesophageal reflux disease, rule out Barrett's and/or 
colitis; coronary artery disease; and status/post 
cholecystectomy.

In April 1998 the appellant submitted a typed summary of his 
current medical history.  He indicated that since his 
retirement from service, he had been hospitalized in 1994 for 
treatment of injuries due to an accident that included rib 
fractures, left lung penetration and right knee injury.  In 
1996 he underwent surgical correction of the incisional 
ventral hernia at the Naval Hospital in Bethesda.  In April 
1997, he underwent a repeat surgical correction of the 
ventral incisional hernia at the Naval Hospital.  He had also 
recently in 1998, underwent a splenectomy and thereafter 
emergency repair for evisceration of the splenectomy wound.  
His current medications were:  Atenolol, 25 mg. q.d.; Zantac, 
150 mg. b.i.d.; Pravachol, 20mg. q.d.; and ASA 325 mg. q.d.

The appellant also submitted a copy of an operative report 
from the Naval Hospital dated April 1997, that indicated the 
appellant was treated for an incisional hernia below the 
xiphoid which had previously been repaired in 1996.  The 
appellant reported history of recurrence within days of the 
repair and currently desired elective repair of the recurrent 
incisional ventral hernia.  During the operation a 6 X 6 inch 
piece of Prollene mesh was placed in the wound and sutured in 
place.


The veteran was afforded a thorough VA medical examination in 
February 1999, to include a treadmill stress test.

With regard to the heart, VA examination report noted the 
appellant took Atenolol, 25 mg a day.  He would get a 
pressure-like feeling in his chest, particularly in the cold 
weather.  He was able to mount a flight of stairs without 
stopping.  The examiner noted that the appellant no symptoms 
of congestive heart failure.  Physical examination revealed a 
man in no acute distress with blood pressure of 140/80 and 
pulse regular at 74.  Respirations were unlabored at 12 per 
minute.  Weight was 235 pounds.  The heart was not enlarged; 
rate and rhythm were regular.  No murmurs or gallops noted.  
The impression was status post coronary artery disease, 
status post three vessel bypass in 1989 with what sounds like 
symptoms of angina on exertion and cold exposure.

The VA stress test report indicated that the appellant was 
complaining of chest pain, pressure-like, but it seemed to be 
more likely GERD (gastroesophageal reflux disease) in nature.  
The appellant exercised for 9 minutes and achieved a rate 
pressure product of 28,000, 13 METS and 81% of maximum 
predicted heart rate, stopping for fatigue.  He did not 
report any chest pain.  Arrhythmias were not observed.  The 
blood pressure and heart rate responses to effort were 
normal.  During effort, the ECG was unchanged.  The 
diagnostic impression was:  1) normal ECG response to 
submaximal stress; and 2) irregularity in perfusion 
throughout the left ventricular myocardium which was 
attributed to appellant's obesity.  The gated images 
demonstrated slight increase in size of the left ventricle 
with a slight decrease in contractility.  However, the left 
ventricular ejection fraction was within normal limits with 
value of 56%.  

With regard to the ventral hernia, the examiner noted that 
the appellant developed a ventral hernia at the lower border 
of the sternotomy incision which was carried down to the 
epigastrium.  He would feel the presence of this hernia when 
coughing or when bloated due to other problems.  He had 
difficulty with both the appearance and the discomfort since 
the hernia had increased over the years.  Currently he had a 
smaller bulge in the subxiphoid region which he felt when 
bloated or in certain positions.  

With regard to the hiatal hernia  and surgical removal of 
gallbladder - the examiner noted complaint of reflux of food 
as high as the oropharynx after meals, particularly when he 
eats a lot or is sedentary or recumbent after meals.  These 
symptoms are infrequent if he watches what and when he eats.  
In 1988 he had a cholecystectomy; postoperatively he had 
modified his diet, avoiding fatty foods.  He still 
experienced occasional bloating a couple of times a month but 
he did not allow it to interfere with his work.  The abdomen 
was obese.  The abdomen was nontender with no organomegaly or 
masses noted.  In the right upper quadrant was a surgical 
scar from previous cholecystectomy; it too was nontender and 
not adherent to underlying tissue.  The diagnostic impression 
was: status post hiatal hernia with regurgitation as 
indicated; and status post cholecystectomy with infrequent 
symptoms of bloating.  

With regard to the scar at the vein harvest site on the right 
leg, the examiner noted that the scar had healed well and was 
not painful.  The scar begun just below the knee posteriorly 
sweeping forward and then straight down the anteromedial 
aspect of the leg to just above the ankle.  Its width at its 
widest point was 5 mm.  It was lighter than the surrounding 
tissue, nontender, and not adherent to the underlying tissue.  
An edematous condition in the lower right leg was also noted 
(for which the RO by rating decision of May 1999 awarded 
service connection and assigned a separate 10% rating).  

With regard to the service-connected prostatitis - the 
examiner noted complaint of intermittently recurrent pain in 
the groin area.  It had last occurred in 1996.  He had 
symptoms of some urgency, postvoid dribbling and a weakness 
in the stream.  Physical examination revealed a firm prostate 
+1 to 2 enlarged, without palpable nodularity.  The 
diagnostic impression was:  status post prostatitis currently 
without symptoms of prostatitis but symptoms of benign 
prostatic hypertrophy.

Subsequently, the RO in May 1999, increased the veteran's 
disability evaluation for the prostate disability from 0 to 
10 percent disabling.

II.  Legal analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1998).

A.  Coronary artery disease and coronary artery bypass graft

Under the regulations in effect for coronary artery bypass 
surgery and arteriosclerotic heart disease when the veteran 
filed his claim, a 100 percent evaluation was assigned for 
one year following bypass surgery under 38 C.F.R. § 4.104, 
Diagnostic Code 7017 (1996).  After the one year period, the 
disability was to be rated as arteriosclerotic heart disease 
with a minimum 30 percent rating under 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1996).

Under Diagnostic Code 7005, a 30 percent evaluation was 
assigned following a typical coronary occlusion or 
thrombosis, or with a history of substantiated anginal 
attack, and where ordinary manual labor was feasible.  A 60 
percent evaluation was warranted following a typical history 
of acute coronary occlusion or thrombosis as above, or with a 
history of substantiated repeated anginal attacks, and where 
more than light manual labor was infeasible.  Assignment of a 
100 percent evaluation was assigned during and for six months 
following acute illness from coronary occlusion or 
thrombosis, with circulatory shock.  In addition, a 100 
percent evaluation was assigned where after six months there 
were chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
precluded.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1996).

By regulatory amendment effective January 12, 1998, however, 
substantive changes were made to the schedular criteria for 
evaluating diseases of the heart, as set forth in 38 C.F.R. § 
4.104, Diagnostic Codes 7000-7017. See 61 Fed. Reg. 65207- 
65244 (1998).  Where the law or regulations governing a claim 
change while the claim is pending, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312, 313 
(1991). To give the veteran every consideration with respect 
to the current appeal, the Board must consider the claim in 
light of both the former and the revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's coronary artery disease is warranted.  However, the 
revised criteria may be applied only from the time that they 
became effective, January 12, 1998.  Evidence concerning the 
veteran's coronary artery disease prior to that date may only 
be evaluated under the former criteria.  See Rhodan v. West, 
12 Vet. App. 55 (1998).

Under the newly revised criteria, a 30 percent evaluation is 
warranted where a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or X-ray.  A 60 percent evaluation is warranted where there 
is more than one episode of acute congestive heart failure in 
the past year; or where a workload of greater than 3 METs but 
not greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or where there is left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
Finally, a 100 percent evaluation is assigned where there is 
documented coronary artery disease resulting in: chronic 
congestive heart failure; or where a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7017 (1998).

Under the new criteria, one MET (metabolic equivalent) is the 
energy cost of standing quietly at rest, and represents an 
oxygen uptake of 3.5 milliliters per kilogram of body weight 
per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required 
for evaluation, and a laboratory determination of METs by 
exercise testing cannot be performed for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.

Based on the evidence of record, the Board concludes that the 
currently assigned 30 percent evaluation is appropriate under 
both the former and the revised criteria.  In addition, the 
Board finds that the preponderance of the evidence is against 
assignment of a higher evaluation under any other diagnostic 
code.  Under the former criteria, the veteran's coronary 
artery disease is not shown to involve substantiated repeated 
anginal attacks with more than light manual labor infeasible.  
The appellant has reported only occasional feelings of 
"pressure" in the chest, usually associated with cold 
weather and cold weather activities.  The medical evidence 
also fails to show that the veteran is unable to perform more 
than light manual labor.  Although the appellant has a rather 
sedentary occupation, he was observed during recent 
examination to exhibit no angina or other symptomatology 
either during examination or the treadmill stress test.  
Furthermore, he has indicated that he is able to walk up one 
flight of stairs without difficulty.  Further, congestive 
heart failure was not indicated in any of the treatment 
records or examination reports.

Thus, the Board concludes that, under the former criteria, 
the appellant's disability is properly evaluated as 30 
percent disabling under either Diagnostic Code 7005 or 
Diagnostic Code 7017.  See 38 C.F.R. § 4.104, Diagnostic 
Codes 7005, 7017 (1996).

Likewise, under the revised evaluative criteria, which employ 
a more mechanical standard for evaluating the veteran's 
cardiovascular disability, the veteran's symptomatology does 
not meet the criteria for an evaluation in excess of 30 
percent.  The most recent medical report, the rating 
examination of February 1999, shows that the veteran's 
workload was 13 METs.  In addition, examination revealed no 
complaint or finding of dyspnea.  Further, there was no 
evidence of congestive heart failure, or cardiac hypertrophy.  
Furthermore, the left ventricular ejection fraction was 
within normal limits with value of 56%.  Accordingly, the 
Board finds that given that the veteran's workload was 
objectively shown to be 13 METs before stopping for fatigue, 
the evidence supports assignment of a 30 percent evaluation 
under the revised rating criteria, rather the higher 60 
percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7017 
(1998).

Additionally, the Board finds that although this appeal stems 
from the appellant's dissatisfaction with his initial rating, 
under the specific facts of this case, the Court's holding in 
Fenderson v. West is not applicable.  (separate and/or 
"staged" ratings must be assigned where the claim stems 
from the appellant's dissatisfaction with his initial rating; 
and the facts show varying levels of disability for separate 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999).

Because there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to reasonable doubt in his favor, the 
provisions of 38 U.S.C.A. § 5107 are not applicable.  Should 
the veteran's disability picture change, he may apply at any 
time for an increase in his assigned disability rating.  See 
38 C.F.R. § 4.1.  At present, however, the Board finds no 
basis upon which to grant an increased rating for the 
veteran's coronary artery disease with coronary artery 
grafting.

B.  Increased rating for hiatal hernia, with removal of gall 
bladder

Initially, the Board notes that diseases of the digestive 
system, particularly within the abdomen, which produce a 
common disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding.  
Furthermore, VA regulations provide that a single evaluation 
will be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. §§ 4.113, 
4.114 (1998).  Thus, the Board, will consider post-operative 
gallbladder removal and hiatal hernia as one disability but 
will consider the relevant diagnostic code for each.

Removal of the gallbladder which is nonsymptomatic warrants a 
noncompensable evaluation.  Gallbladder removal with "mild" 
symptoms may be assigned a 10 percent evaluation.  "Severe" 
symptoms associated with gallbladder removal warrants a 30 
percent evaluation, the highest available under this code.  
38 C.F.R. § 114, DC 7818 (1998).  Moreover, ratings under DCs 
7301 to 7329, in pertinent part, will not be combined with 
each other. 38 C.F.R. § 4.114 (1998).

Under the provisions of DC 7346 (hiatal hernia), a 10 percent 
evaluation is warranted for two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
evaluation is warranted for persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Code 7346 (1998).

After reviewing the evidence on file, it is the conclusion of 
the Board that a rating in excess of the currently rated 10 
percent is not in order.  The current rating contemplates 
gallbladder removal with mild symptoms (Code 7318), and with 
persistently recurrent epigastric distress with two or more 
of the following symptoms: dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain (Code 7346).   

First, the Board finds that a rating in excess of 10 percent 
would not be appropriate under Diagnostic Code 7318, as there 
is no medical evidence to support a finding of severe 
gastrointestinal symptomatology.  Second, the Board finds 
that the evidence does not support a finding of symptoms more 
approximate to the criteria of the next higher available 
rating, 30 percent, under Diagnostic Code 7346.  Under that 
Code, a 30 percent rating requires persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  In 
this case, the veteran's weight appears relatively stable and 
there is no indication of malnutrition or anemia.  The Board 
also notes that although the veteran has been hospitalized in 
the past year, it was not for his service-connected 
gastrointestinal disabilities or symptoms related thereto.  
Furthermore, the veteran's primary complaints are of 
discomfort, occasional bloating, and regurgitation which the 
appellant has indicated can be mostly controlled by diet.  
Finally, there is no evidence of symptomatology productive of 
considerable impairment of health.  In fact, the veteran has 
indicated that he is gainfully employed, and specifically 
stated that he did not allow his symptoms to interfere with 
his work.  Accordingly, although the veteran has reported 
pain, bloating, and regurgitation, there is no basis under DC 
7346 for an increased rating.

While the evidence is uncontroverted that the veteran has 
gastrointestinal symptomatology, there is no competent 
evidence of symptomatology of such severity to produce 
considerable impairment of health.  It is the conclusion of 
the Board, therefore, that the evidence on file does not 
support an increased rating for hiatal hernia with post-
operative gallbladder removal.  The current objective 
findings more nearly approximate those for the 10 percent 
rating, and accordingly the lower rating is for application. 
38 C.F.R. § 4.7 (1998).  Additionally, the Board finds that 
although this appeal stems from the appellant's 
dissatisfaction with his initial rating, under the specific 
facts of this case, the Court's holding in Fenderson v. West 
is not applicable.  See Fenderson v. West, Supra.

C.  Increased (compensable) rating for vein harvest scar of 
the right leg

The appellant's vein harvest scar of the right leg is 
currently rated as 0 percent disabling under Diagnostic Code 
7805.  Diagnostic Code 7805 provides that scars are rated by 
limitation of the part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  As the current medical evidence 
does not show that the scar of the right lower leg limits the 
function of the right lower extremity in any way, the Board 
deems that a noncompensable rating is appropriate under 
Diagnostic Code 7805.

The Board has also considered whether other Diagnostic Codes 
are for application.  Other ratings for scars depend upon 
whether they are poorly nourished with repeated ulceration 
(Diagnostic Code 7803) or tender and painful on objective 
demonstration (Diagnostic Code 7804).  The appellant does not 
contend that his scar is poorly nourished with repeated 
ulceration.  The medical evidence shows no evidence of 
infection or other irritation as regards this scar.  Further, 
there is no objective medical evidence that the scar itself 
is tender or painful.  Thus, the Board does not find that the 
scar warrants a compensable evaluation under either 
Diagnostic Code 7803 or 7804.  Additionally, the Board finds 
that although this appeal stems from the appellant's 
dissatisfaction with his initial rating, under the specific 
facts of this case, the Court's holding in Fenderson v. West 
is not applicable.  See Fenderson v. West, Supra.  Thus, the 
appellant's claim for an increased (compensable) evaluation 
is denied.  


D.  Increased rating for benign prostatic hypertrophy with 
prostatitis

Initially, the Board notes that the regulatory requirements 
for this disability were changed, effective February 17, 
1994, during the pendency of the appellant's appeal.  The RO 
determined that the rating criteria in effective prior to 
February 17, 1994, were more favorable to the appellant and 
accordingly assigned a 10 percent rating, effective since 
March 1990, under the criteria of 38 C.F.R. § 4.115a, 
Diagnostic Code 7527 (1993).  

Under the rating criteria in effect prior to February 17, 
1994, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of bladder.  38 C.F.R. 
§ 4.115a, Code 7527 (1993).  The rating criteria for chronic 
cystitis were found under Diagnostic Code 7512 which provided 
for a 60 percent rating where incontinence existed, requiring 
constant wearing of an appliance; a 40 percent rating for 
severe cystitis where there was urination at intervals of 1 
hour or less and contracted bladder; a 20 percent rating for 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain, tenesmus; and a 10 percent rating for 
moderate cystitis with diurnal and nocturnal frequency; and a 
0 percent rating for mild chronic cystitis.  38 C.F.R. 
§ 4.115a, Code 7512 (1993).

Under current regulations, in effect since February 17, 1994, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (1998), 
prostate gland injuries, infections, hypertrophy, and post- 
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Voiding 
dysfunction may be rated based on urine leakage, frequency, 
or obstructed voiding. Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, a 60 percent rating is 
warranted. A 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times per day. A 20 percent rating is 
warranted where the disorder requires the wearing of 
absorbent materials which must be changed less than 2 times 
per day.

For a rating based on urinary frequency, a 40 percent rating 
is warranted when there is a daytime voiding interval less 
than one hour, or awakening to void five or more times per 
night. A 20 percent rating is warranted when there is a 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night. A 10 percent 
rating is warranted when there is a daytime voiding interval 
between two and three hours, or awakening to void two times 
per night.

For a rating based on obstructed voiding, a 30 percent rating 
is warranted when there is urinary retention requiring 
intermittent or continuous catheterization. A 10 percent 
rating is warranted if there is marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following:

	1. Post void residuals greater than 150 cc. 
	2. Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec). 
	3. Recurrent urinary tract infections secondary to 
obstruction. 
	4. Stricture disease requiring periodic dilatation every 
2 to 3 months.

A noncompensable rating is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.

Based on the above rating criteria and after consideration of 
all the evidence, the Board finds that an increased 
evaluation, in excess of 10 percent, is not warranted under 
either set of rating criteria.  Specifically, a 20 percent 
rating would not be warranted under the criteria in effect 
prior to February 1994, in that there is no evidence of 
tenesmus or pain with urination, nor does the subjective 
complaints of frequency and dribbling equate or more closely 
approximate moderately severe symptoms rather than the 
moderate symptoms contemplated by the currently assigned 10 
percent rating.  See 38 C.F.R. § 4.115a, Code 7512 (1993).  

Furthermore, an increased rating, in excess of 10 percent, is 
not warranted under the rating criteria currently in effect 
since February 1994.  The evidentiary record does not 
demonstrate that the appellant requires the wearing of 
absorbent material at all.  In addition, the medical evidence 
does not establish that he has been treated for urinary tract 
infection in recent years, that he has marked obstructive 
symptomatology with any of the required manifestation-let 
alone that has require dilation to alleviate obstruction, or 
that he has frequency requiring voiding intervals of between 
one and two hours, or that he must void three to four times 
per night.  Finally, it is noted that the most recent VA 
examination noted no findings with regard to prostatitis, but 
symptoms of benign prostatic hypertrophy.  Additionally, the 
Board finds that although this appeal stems from the 
appellant's dissatisfaction with his initial rating, under 
the specific facts of this case, the Court's holding in 
Fenderson v. West is not applicable.  See Fenderson v. West, 
Supra.  Thus, the appellant's claim for an increased 
evaluation, in excess of the currently assigned 10 percent 
rating, is denied.  

In addition, the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1998).  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  Here, there has been no showing 
that the disabilities under consideration have necessitated 
frequent periods of hospitalization, have significantly 
interfered with the veteran's employment, or otherwise 
rendered impracticable the application of the regular 
schedular standards.  As noted above, the appellant has 
continued to be gainfully employed since his service 
retirement to the present.  In the absence of factors 
suggestive of an unusual disability picture further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Increased evaluation, in excess of 30 percent, for coronary 
artery disease, with coronary bypass grafting, is denied.

Increased evaluation, in excess of 10 percent, for hiatal 
hernia with removal of gall bladder, is denied.

Increased (compensable) evaluation for vein harvest scar of 
the right leg, is denied.

Increased evaluation, in excess of 10 percent, for benign 
prostatic hypertrophy with prostatitis, is denied.


REMAND

Increased rating for ventral hernia

The appellant's service-connected ventral hernia has been 
evaluated under the criteria of Diagnostic Code 7339 which 
provides a noncompensable rating for ventral hernia, 
postoperative status, healed, no disability, belt not 
indicated.  A 20 percent rating is assigned when the hernia 
is small, not well supported by belt under ordinary 
conditions, or healed ventral hernia or postoperative wounds 
with weakening of abdominal wall and indication for a 
supporting belt.  The next higher rating of 40 percent is 
authorized for hernia which is large, not well supported by 
belt under ordinary conditions.  The maximum rating of 100 
percent is assigned for hernia which is massive, persistent, 
with severe diastasis of recti muscles or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  38 C.F.R. § 
4.114, Code 7339 (1998).

The Board notes that all the clinical evidence extant at the 
time of the December 1990 rating decision and subsequently, 
during the appeal period, is for consideration to arrive at 
the appropriate rating because, under Fenderson, cited above, 
this appeal concerns an original grant of compensation and 
initially assigned disability evaluation.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further notes that the appellant has indicated that 
the ventral hernia increased in size and severity during the 
appeal period, and that he underwent surgical repair of the 
incisional ventral hernia in 1996, and again in April 1997, 
at the Naval Hospital in Bethesda, Maryland.  The appellant 
has submitted a copy of the operative report from the April 
1997 surgery; however, the Board believes that an attempt 
should be made to obtain the medical records with regard to 
the 1996 surgery as well.  Thereafter, in light of the 
Court's holding in Fenderson, the RO should readjudicate this 
issue to determine, based on the complete evidence, whether 
assignment of staged ratings would be appropriate for this 
disability.  

Therefore this case is REMANDED to the RO for the following 
actions:

1.  The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for his 
service-connected incisional ventral 
hernia disability since December 1992.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained and 
associate them with the claims folder.

2.  The RO should readjudicate the 
veteran claim for increased evaluation 
for his ventral hernia disability, to 
include whether he is entitled to "staged 
ratings" for this disability from March 
1, 1990 to the present.  See Fenderson, 
supra.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals








